                          UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF TENNESSEE
                                AT CHATTANOOGA

LEONTA DEMON EPPS,                            )
                                              )
            Plaintiff,                        )
                                              )
v.                                            )    No.     1:21-CV-118-DCLC-CHS
                                              )
HAMILTON COUNTY JAIL                          )
SILVERDALE,                                   )
                                              )
            Defendant.                        )

                                  JUDGMENT ORDER

     For the reasons set forth in the memorandum opinion filed herewith:

     1. Plaintiff’s motion for leave to proceed in forma pauperis [Doc. 2] is GRANTED;

     2. Plaintiff is ASSESSED the civil filing fee of $350.00;

     3. The custodian of Plaintiff’s inmate trust account is DIRECTED to submit the filing
        fee to the Clerk in the manner set forth in the accompanying memorandum opinion;

     4. The Clerk is DIRECTED to provide a copy of the memorandum opinion and this order
        to the custodian of inmate accounts at the institution where Plaintiff is now confined
        and the Court’s financial deputy;

     5. Even liberally construing the complaint in favor of Plaintiff, it fails to state a claim
        upon which relief may be granted under § 1983;

     6. Accordingly, this action is DISMISSED pursuant to 28 U.S.C. §§ 1915(e)(2)(B) and
        1915A;

     7. Because the Court CERTIFIED in the memorandum opinion that any appeal from this
        order would not be taken in good faith, should Plaintiff file a notice of appeal, he is
        DENIED leave to appeal in forma pauperis, see 28 U.S.C. § 1915(a)(3); Fed. R. App.
        P. 24; and

     8. The Clerk is DIRECTED to close the file.

     SO ORDERED.

     ENTER:
                                    s/Clifton L. Corker
                                    United States District Judge

ENTERED AS A JUDGMENT

_   s/LeAnna Wilson__________
     CLERK OF COURT




                                2
